Ostrander, J.
The issue in this cause is simple. The testimony on the part of plaintiffs, who are partners, tended to prove that they undertook for the defendant to sell his real estate for $14,000 for which they were to be paid a commission of $400; that they produced a purchaser able and willing to pay the price; that the defendant then refused to sell, giving as a reason that his wife would not join him in conveying the property. On the part of defendant the testimony tended to prove that he made no such bargain with plaintiffs; that his property was only for sale upon a contingency, which did not occur. Specific denials of the material testimony of plaintiffs were *535given. There was testimony which, if believed, warranted a verdict for plaintiffs. The cause was submitted to a jury with instructions, which, although criticised, seem to us to correctly state applicable rules of law. A motion for a new trial was denied. We have examined the assignments of error, 47' in number, have read the record with care, and are of opinion that none of the errors are well assigned.
The judgment is affirmed.
McAlvay, C. J., and Brooke, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.